DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L’Henaff (2004/0112623).
Regarding Claim 10: L’Henaff teaches a device for ensuring an installation of a component at a designated installation location of the component in a system (fig. 6), comprising: two parts (5 and 6), wherein: a first part (6) is attached to the component (1), a second part (5) of the device is attached to the system (29) to which the component will be attached (fig. 6), during installation of the component into the system at the designated installation location of the component (fig. 6), the first part and the second part interlock precisely (figs. 3-5a), and the first part and the second part interact exclusively mechanically (figs. 3-5a) and exclusively enable an ensuring of the installation of the component at the designated installation location of the component in the system (figs. 3-5a and 6).
Regarding Claim 11: L’Henaff teaches the first part and the second part prevent installation in the case of an installation of the component at a non-designated installation location on the system (figs. 3-5a and 6, wherein the device cannot be installed just anywhere in the system).
Regarding Claim 12: L’Henaff teaches the first part is nondestructively removably attached to the component (figs. 1-1a), and the second part of the device is nondestructively removably attached to the system (figs. 3-5a and 6).
Regarding Claim 13: L’Henaff teaches at least one of the first part on the component and the second part on the system is attached with the aid of a snap-in connection (abstract).
Regarding Claim 14: L’Henaff teaches at least one of the first part on the component and the second part on the system is attached with the aid of a snap-in hook (abstract and hooking portion 118) and two guide blades (formed by 24).
Regarding Claim 15: L’Henaff teaches at least one of the first part on the component and the second part on the system is one of a plastic injection-molded part and a bent sheet-metal part (paragraph [0006]).
Regarding Claim 16: L’Henaff teaches the first part on the component and the second part on the system form a poka-yoke system (figs. 3-5a and 6 clearly showing a system that would make an error by the user immediately obvious once it has occurred).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over L’Henaff (2004/0112623) as applied to the claims above, and further in view of Philipp (2015/0331087).
Regarding Claim 17: L’Henaff lacks a specific teaching of the system is a vehicle.
Philipp teaches the system is a vehicle (paragraph [0002]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of L’Henaff by having the system is a vehicle as disclosed by Philipp in order to allow the system to be more versatile in the use of the apparatus wherein the system and components used in the system are a commonly known system and components within connectors and supports of electronic components.
Regarding Claim 18: L’Henaff lacks a specific teaching of the system is a motor vehicle.
Philipp teaches the system is a motor vehicle (paragraph [0002]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of L’Henaff by having the system is a motor vehicle as disclosed by Philipp in order to allow the system to be more versatile in the use of the apparatus wherein the system and components used in the system are a commonly known system and components within connectors and supports of electronic components.
Regarding Claim 19: L’Henaff lacks a specific teaching of the component is a sensor of a surroundings sensor system.
Philipp teaches the component is a sensor of a surroundings sensor system (paragraph [0003]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of L’Henaff by having the component is a sensor of a surroundings sensor system as disclosed by Philipp in order to allow the system to be more versatile in the use of the apparatus wherein the system and components used in the system are a commonly known system and components within connectors and supports of electronic components.
Regarding Claim 20: L’Henaff lacks a specific teaching of the sensor includes one of a radar sensor, an ultrasonic sensor, and a LTDAR sensor.
Philipp teaches the sensor includes one of a radar sensor, an ultrasonic sensor, and a LTDAR sensor (paragraph [0003]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of L’Henaff by having the sensor includes one of a radar sensor, an ultrasonic sensor, and a LTDAR sensor as disclosed by Philipp in order to allow the system to be more versatile in the use of the apparatus wherein the system and components used in the system are a commonly known system and components within connectors and supports of electronic components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841